DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/22.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2009/0002081; “Kim”).
Regarding claim 1, Kim teaches an integrated circuit (figures 5-6), comprising:
programmable circuitry (401) configured to generate a first oscillator signal (from a first ring oscillator 404) in response to a first plurality of control signals (Enable, Clock, Reset provided to first ring oscillator 404) and a second oscillator signal (from a second ring oscillator 404) in response to a second plurality of control signals (Enable, Clock, Reset provided to second ring oscillator 404); and
a controller (402, 403 and circuitry providing Enable, Clock, Reset) configured to provide the first and second pluralities of control signals (Enable, Clock, Reset provided to first and second ring oscillators 404) to the programmable circuitry, receive the first and second oscillator signals (from first and second ring oscillators 404), and determine a central tendency of propagation delay of the programmable circuitry using the first and second oscillator signals (Para. [0028], [0062], [0064]-[0067] teach measuring/calculating a propagation delay from the ring oscillator signals. Para. [0070] teaches using an average propagation delay.).

As for claim 2, Kim teaches wherein the controller is configured to determine first and second pulse widths of the first and second oscillator signals, respectively, and determine the central tendency of propagation delay of the programmable circuitry using the first and second pulse widths (Para. [0064]-[0067] teach calculating propagation delay from measured periods/pulse widths).
As for claim 4, Kim teaches wherein the controller is further configured to determine sampling parameters for determining the central tendency of propagation delay using the first and/or second oscillator signals (Para. [0064]-[0067] teach calculating propagation delay from sampled/measured periods/pulse widths).
Regarding claim 5, Kim teaches wherein the central tendency of propagation delay is a mean propagation delay of the programmable circuitry, and wherein the controller is further configured to determine a variance of propagation delay of the programmable circuitry (Para. [0070] teaches calculating average and delta values for the propagation delay.).


Claims 8, 9, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. (US 5,815,043; “Chow”).
Regarding claim 8, Chow teaches an integrated circuit (figures 4 and 7), comprising: 
a programmable ring oscillator (402 in figure 4; details in figure 7) comprising a delay path (through 702-712), the programmable ring oscillator being configured to propagate an oscillator signal (provided to terminal OUT) along the delay path, 
wherein the delay path comprises a plurality of oscillator stages (702-712), oscillator stages of the plurality of oscillator stages being switchable into and out of the delay path (using switches 716-726) based on a plurality of respective control signals (from switch control register 408).
As for claim 9, Chow teaches wherein the plurality of oscillator stages comprises a first oscillator stage (702) configured to receive a first control signal (to 716) of the plurality of control signals, and wherein the programmable ring oscillator is configured to propagate the oscillator signal through the first oscillator stage (702) when the first control signal has a first state and bypass the first oscillator stage with the oscillator signal when the first control signal has a second state (Stage 702 is bypassed when switch 716 is opened). 
As for claim 21, Chow teaches an integrated circuit (figures 4 and 7), comprising at least one circuit selected from the group consisting of: 
a first circuit (figures 4 and 7), comprising:
a programmable ring oscillator (402 in figure 4; details in figure 7) comprising a first programmable delay path (through 702-712), the programmable ring oscillator being configured to propagate an oscillator signal (provided to terminal OUT) along the first programmable delay path,
wherein the first programmable delay path comprises a plurality of oscillator stages (702-712), oscillator stages of the plurality of oscillator stages being switchable into and out of the first programmable delay path (using switches 716-726) based on a first plurality of respective control signals (Stage 702 is bypassed when switch 716 is opened); 
and/or a second circuit, comprising:
a programmable second delay path comprising a plurality of path delay tuners configured to:
receive a second plurality of control signals; and 
add to the programmable second delay path an amount of cell delay and an amount of wire delay that are based on the second plurality of control signals; and
a controller configured to provide the second plurality of control signals to the programmable delay path, receive a signal from the second programmable delay path, and compare the signal to a reference signal.


Claims 8, 9, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixit et al. (US 2010/0327982; “Dixit”).
Regarding claim 8, Dixit teaches an integrated circuit (figure 3A-3E), comprising: 
a programmable ring oscillator (300) comprising a delay path (through 302-314), the programmable ring oscillator being configured to propagate an oscillator signal (provided from delay 314) along the delay path, 
wherein the delay path comprises a plurality of oscillator stages (DUT and inverter chains), oscillator stages of the plurality of oscillator stages being switchable into and out of the delay path (using muxes 304, 308, 312) based on a plurality of respective control signals (provided to muxes 304, 308, 312).
As for claim 9, Dixit teaches wherein the plurality of oscillator stages comprises a first oscillator stage (302-304) configured to receive a first control signal (to 304) of the plurality of control signals, and wherein the programmable ring oscillator is configured to propagate the oscillator signal through the first oscillator stage (302-304) when the first control signal has a first state and bypass the first oscillator stage with the oscillator signal when the first control signal has a second state (Stage 302 is bypassed when the bypass path 316 is chosen by mux 304). 
As for claim 21, Dixit teaches an integrated circuit (figures 3A-3E), comprising at least one circuit selected from the group consisting of: 
a first circuit (figures 3A-3E), comprising:
a programmable ring oscillator (300) comprising a first programmable delay path (through 302-314), the programmable ring oscillator being configured to propagate an oscillator signal (provided from delay 314) along the first programmable delay path,
wherein the first programmable delay path comprises a plurality of oscillator stages (DUT and inverter chains), oscillator stages of the plurality of oscillator stages being switchable into and out of the first programmable delay path (using muxes 304, 308, 312) based on a first plurality of respective control signals (provided to muxes 304, 308, 312); 
and/or a second circuit, comprising:
a programmable second delay path comprising a plurality of path delay tuners configured to:
receive a second plurality of control signals; and 
add to the programmable second delay path an amount of cell delay and an amount of wire delay that are based on the second plurality of control signals; and
a controller configured to provide the second plurality of control signals to the programmable delay path, receive a signal from the second programmable delay path, and compare the signal to a reference signal.


Allowable Subject Matter
Claims 3, 6, 7, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Kim, Chow, and Dixit, fail to teach:
“wherein the controller is configured to subtract one of the first and second pulse widths from the other of the first and second pulse widths to generate a third pulse width and determine the central tendency of propagation delay using the third pulse width and the other of the first and second pulse widths.”, as set forth in claim 3;
“wherein the programmable circuitry comprises a programmable ring oscillator that has a plurality of selectable oscillator stages and is configured to: select a first subset of the plurality of selectable oscillator stages based on the first plurality of control signals to generate the first oscillator signal; and select a second subset of the plurality of selectable oscillator stages based on the second plurality of control signals to generate the second oscillator signal.”, as set forth in claim 6;
“determine a pulse width of the oscillator signal.”, as set forth in claim 10; and
“wherein the programmable ring oscillator comprises a first plurality of transistors, the second programmable ring oscillators comprises a second plurality of transistors, and the first plurality of transistors have different control terminal voltage thresholds than the second plurality of transistors.”, as set forth in claim 13.


Conclusion
The prior art made of record and not relied upon teaches circuitry for determining propagation delay using ring oscillators and switchable ring oscillator stages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        August 31, 2022